Citation Nr: 0122778	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  99-16 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran had active duty from December 1964 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the VA 
Regional Office (RO) in New Orleans, Louisiana.  The veteran 
requested and was scheduled for a hearing before a Member of 
the Board at the RO.  However, in May 2001, the veteran 
canceled this hearing.


REMAND

For VA purposes, a mentally incompetent person is one who 
because of injury or disease lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 U.S.C.A. § 3.353(a) (2000).  
There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d) 
(2000); see also 38 C.F.R. § 3.102 (2000).  A medical opinion 
is required for the rating agency to make a determination of 
incompetency.  Unless the medical evidence is clear, 
convincing and leaves no doubt as to the person's 
incompetency, the rating agency will not made a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c) (2000).  Determinations as to incompetency should be 
based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetency.

Upon review, the Board notes that the determination of 
incompetency was made in December 1998 while the veteran was 
an inpatient at a VA Medical Center (VAMC).  During this 
hospitalization, it was noted that his behavior improved 
substantially after being placed on combination of 
medications.  The VA physician noted that the veteran had a 
history of poor compliance with medication.  The veteran 
reported that he was followed at the VAMC and other VA 
medical records refer to VA mental health appointments after 
December 1998; however, the claims folder does not contain 
any other VA medical records pertaining to the veteran's 
treatment for schizophrenia from December 1998 to present.  
Moreover, the veteran has requested a VA field examination.  
The Board notes that the veteran has not been afforded a 
field investigation to assess his social, economic and 
industrial adjustment.  See 38 C.F.R. § 3.353(b) (2000) 
(where the veteran is rated incompetent, the Veterans 
Services Officer of jurisdiction will develop information as 
to the veteran's social, economic and industrial adjustment, 
and will refer any resulting evidence indicating that the 
veteran may be capable of administering the funds payable 
without limitation to the rating agency).

Finally during the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
were published by VA in August 2001.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
possess additional records pertinent to 
his claim.  After obtaining any necessary 
releases, the RO should attempt to obtain 
a copy of all records identified by the 
veteran from 1998 to present, to include 
hospitalization reports, which have not 
been previously obtained.

2.  The RO should request the Veterans 
Services Officer of jurisdiction develop 
information concerning the veteran's 
social, economic and industrial 
adjustment.  In particular, a field 
investigation should be conducted for the 
purpose of determining whether the 
veteran is competent to handle his funds.  
The investigator should elicit 
appropriate information in order to 
ascertain the impact of the veteran's 
psychiatric disability and any substance 
abuse on his social, economic and 
industrial adjustment.  The investigator 
should set forth all findings and 
conclusions in detail, and the rationale 
for all opinions expressed should be 
provided.  The report must be typed.

3.  The RO should afford the veteran the 
appropriate VA medical examinations to 
determine competency to include a 
complete mental status evaluation.  The 
claims folder should be made available to 
the examiner for review before the 
examination(s).  All tests deemed 
necessary by the examiner are to be 
performed.  After examining the veteran, 
the examiner should render an opinion as 
to whether the veteran has the mental 
capacity to contract or to manage his 
affairs, including the disbursement of 
funds without limitation.
The examiner should cite the objective 
medical findings leading to his 
conclusions.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the condition(s) at issue, such 
testing or examination is to be 
accomplished.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran is notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


